—In an action, inter alia, to recover damages for negligent hiring, the third-party defendant appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated August 27, 1998, which denied its motion for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed, with costs payable by the appellant to the respondents.
There are triable issues of fact which require the denial of summary judgment. O’Brien, J. P., Krausman, Florio and Feuerstein, JJ., concur.